Citation Nr: 1231770	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran previously established service connection for diabetes mellitus, and the RO considered whether the claimed hypertension was secondary to the diabetes.  Relevant to this matter, a review of the Virtual VA paperless claims processing system reveals that by a rating decision dated in June 2011 the Veteran was granted service connection for posttraumatic stress disorder (PTSD) with major depression, rated as 70 percent disabling effective from August 30, 2010.

The Veteran provided testimony at an August 2010 hearing before an Acting Veterans Law Judge no longer at the Board, and at a June 2012 hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

This case was the subject of a Board remand dated in March 2011, for the purpose of obtaining the Veteran's Social Security Administration (SSA) disability benefits records, and of a February 2012 Board remand for the purpose of scheduling the Veteran's hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals for service connection for hypertension, contending that his hypertension is aggravated by service-connected disabilities.  He asserts that his service-connected diabetes has resulted in renal disease, which in turn has worsened his hypertension. 

In a letter dated in May 2004, a private physician noted that the Veteran had been a patient of his since 1989, and that the Veteran had experienced diabetes since July 2000 and also hypertension.  He opined that the Veteran's hypertension was as likely as not due to his diabetes.

At a September 2008 VA examination, the examining physician expressed uncertainty as to whether the Veteran had renal disease, noting he could find only one record of elevated microalbumin.  He concluded that there was a "less tha[n] 50/50 probability that hypertension in this case is worsened by diabetes mellitus by a lack of compelling evidence of definite renal disease and more importantly a lack of deterioration of control of high blood pressure."

At his June 2012 Board hearing, the Veteran asserted that he did in fact have renal insufficiency.  In support of this assertion he submitted an August 2009 letter from a private physician to SSA noting among other things that the Veteran was a diabetic and had "some renal insufficiency."

On review of the claims file, the Board does not have sufficient medical expertise to determine from the mixed evidence of record, much of it received subsequent to the September 2008 VA examination, whether the Veteran has renal insufficiency, or if he does, whether this is a result of his diabetes or whether any such renal insufficiency aggravates his hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions).

For example, a separate August 2009 letter from another private physician to SSA indicates that the Veteran denied kidney disease, and an August 2009 VA examination report indicates that the Veteran had no acute nephritis, but a March 2009 VA treatment record includes a past medical history of nephropathy.

Other than receipt of the Veteran's SSA disability records in August 2011, this matter has undergone little significant evidentiary development since the year 2009.  The Board finds that the relevant private and VA treatment records should be updated and the Veteran should be provided a new VA examination and opinion, for the purpose of determining whether the Veteran currently has kidney disease, and if so, whether this kidney disease is caused or aggravated by service-connected diabetes mellitus and causes or aggravates his hypertension.  See 38 U.S.C.A. § 5103A(a)-(d) (duty to assist includes obtaining relevant treatment records and providing VA examination when necessary to make a determination on a claim); 38 C.F.R. § 3.310 (disabilities that are proximately related to, or aggravated by, service-connected disease or injury); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310).

Additionally, as noted above, a review of the Virtual VA claims file indicates that the Veteran has recently been granted service connection for PTSD, rated as 70 percent disabling.  The Board finds that a medical opinion is therefore additionally required as to whether the Veteran's service-connected PTSD causes or aggravates his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.310. 

 Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability, diabetes mellitus, hypertension, or renal disease.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  
 
The records sought must include all relevant records of VA treatment from February 2009 forward, and any identified relevant records of private treatment not associated with the claims file.

2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether the Veteran has hypertension that began during active service or within one year of discharge from service, or is caused or aggravated by a service-connected disability.

The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.  

The examiner must provide an opinion as to whether the Veteran has hypertension that began during active service or within one year after discharge from active service, or is related to any incident of service.

The examiner must provide an opinion as to whether the Veteran's service-connected diabetes mellitus causes or chronically worsens his hypertension.

The examiner must provide an opinion as to whether the Veteran has renal disease.

If the Veteran is found to have renal disease, the examiner must provide an opinion as to whether the renal disease is caused or aggravated (chronically worsened) by service-connected diabetes mellitus; if so, the examiner must further provide an opinion as to whether the renal disease has caused or aggravated (chronically worsened) the Veteran's hypertension.

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD causes or aggravates (chronically worsens) his hypertension.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record.  

The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. Readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


